           Case 1:19-cv-08937-ER Document 10 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DREAMBUILDER INVESTMENTS, LLC,
                                 Plaintiff,
                                                                   ORDER
                   – against –
                                                              19 Civ. 8937 (ER)
MERSCORP HOLDINGS, INC.,

                                 Defendant.

RAMOS, D.J.:

         On August 26, 2019, Plaintiff filed the instant suit in New York Supreme Court. Doc. 1.

On September 26, 2019, Defendant removed the case to this Court. Id. Defendant filed an

answer and counterclaims on October 3, 2019. Doc. 7. On November 14, 2019, Plaintiff filed a

reply to Defendant’s counterclaims. Doc. 9. Since then, there has been no activity in this matter.

Accordingly, the parties are directed to submit a status report by April 29, 2021. Failure to

comply could result in the Court dismissing the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 15, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
